Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 12/20/2021. 

Terminal disclaimer
       The terminal disclaimer filed on 12/20/2021 is approved hence the double patenting rejection is withdrawn. 

Allowance
Claims 21-40 are allowable.

Reason for Allowance
Independent claims 21, 31 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),   
 tagging a first set of data blocks with a first tag indicating that the first set of data blocks are associated with an application; identifying configuration information that specifies installation and access control parameters for a first user of the application, the configuration information included in a second set of data blocks; tagging the second set of data blocks with a second tag indicating that the second set of data blocks includes the configuration information; tagging a third set of data blocks with a third tag indicating that the third set of data blocks includes data generated by the application; storing the first, second and third tags in a backup index and copying the first, second and third sets of data blocks from primary memory to secondary memory; and generating a container image for the application with the 



Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        1/112022